Case: 1:19-cv-04515 Document #: 1-1 Filed: 07/03/19 Page 1 of 4 PagelD #:7

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT

DUPAGE COUNTY, ILLINOIS
. 2019L000617 cilod nine tain dicial Circuit Court
BILL CASEY ELECTRIC SALES, INC., ) DuPage County
) ENVELOPE: 5284176
’ Plaintiff, ) FILEDATE: 6/4/2019 12:36 PM
) Case No. pate Submitted: 6/4/2019 12:36 PM
v. ) Date Accepted: 6/4/2019 3:02 PM
. ) MP .

CITIZENS INSURANCE COMPANY OF ) JURY TRIAL DEMANDED
AMERICA, a member of THE HANOVER )
INSURANCEGROUP, )

)

Defendant. )

COMPLAINT AT LAW
NOW COMES the Plaintiff BILL CASEY ELECTRIC SALES, INC. (hereinafter
Plaintiff), by their attorneys, Kelleher & Buckley, LLC, for their Complaint at Law against
Defendant, CITIZENS INSURANCE COMPANY OF AMERICA, a member of THE HANOVER

INSURANCE GROUP, and states as follows:

COUNT I - BREACH OF CONTRACT

1. Plaintiff was and is the owner of a commercial building located at 1001 Industrjal
Dr, in Bensenville, IL.

2. Citizens Insurance Company of America, a member of The Hanover Insurance
Group (hereinafter Citizens), is a foreign corporation engaged in the business of underwriting.and
issuing commercial lines insurance policies in the State of Illinois.

3. Citizens issued a commercial lines policy to Plaintiff for the period of May 29, 2018
to May 29, 2019 (the insurance policy, a copy of the declaration page of which is attached to this

Complaint as Exhibit A).

 
Case: 1:19-cv-04515 Document #: 1-1 Filed: 07/03/19 Page 2 of 4 PagelD #:7__

4. Under the insurance policy, Citizens insured against physical loss to the covered ©

buildings and covered property due to hail damage unless an exclusion applies.

5. Loss caused by hail damage is not excluded under the terms and conditions of the
insurance policy.
6. On or before June 14, 2018, while the insurance policy was in full force and effect,

property damage and loss resulted from hail damage on the subject and covered building and
property.

7. Plaintiff promptly notified Citizens of the hai] damage and submitted a claim under
the insurance policy.

8. Plaintiff has, substantially performed all conditions precedent required of it,
requested of it, and/or not waived by Citizens, including: A. Paying the premium for the insurance
policy, B. Giving prompt notice of the hail damage, C. Cooperating in thé investigation of the
claim, and D. Timely filing. suit.

9. Although requested to do so, Citizens has failed and refused to pay Plaintiff for the
full cost to repair and/or to replace all of the damage from the hail, which failure and refusal
constitutes a breach of the insurance policy.

10. The-insurance policy is an instrument in writing within the meaning of the Illinois

Interest Act and therefore Plaintiff is entitled to prejudgment interest.

WHEREFORE, Plaintiff, BILL CASEY ELECTRIC SALES, INC., prays that this Court
enter judgment in its favor and against defendant, CITIZENS INSURANCE COMPANY OF
AMERICA, a member of THE HANOVER INSURANCE GROUP, in an amount in excess of

$50,000 plus prejudgment interest.

 

 
Case: 1:19-cv-04515 Document #: 1-1 Filed: 07/03/19 Page 3 of 4 PagelD #:7

COUNT II —- SECTION 155 RELIEF
11. ‘Plaintiff realleges paragraphs 1 through 10 of Count | as paragraph 11 of Count II

of the complaint.

12. _ As of the time of the losses, Citizens’ internal claim handling policies, practices,
and procedures included compliance with Part 919 of the Illinois Administrative Code and
compliance with Sections 154.5 and 154.6 of the Illinois Insurance Code.

13. Plaintiff is entitled to an award of attorney fees and taxable césts under Section 155
of the Illinois Insurance Code by virtue of Citizens engaging in the following vexatious and
unreasonable conduct:

a. Not attempting in good faith to effectuate a prompt, fair, and equitable
settlement of their claim, a claim in which liability was reasonably clear, in
violation of Section 154.6 of the Illinois Insurance Code and in violation of the
regulations promulgated by the Hlinois Director of Insurance within Section
919.50 of the Illinois Administrative Code;

b. Failing and refusing to pay for all their covered losses to the building or
buildings without conducting a full, fair, and objective investigation based on
al] available facts and circumstances, in violation of its internal claims policies,
practices, and procedures and in violation of Section 154.6 of the Illinois
Insurance Code; and

c. Forcing plaintiff to retain legal counsel to investigate their claim and to sue to
recover the benefits that should have been immediately forthcoming under the

insurance policy.

 

 

 
Case: 1:19-cv-04515 Document #: 1-1 Filed: 07/03/19 Page 4 of 4 PagelD #:7

WHEREFORE, Plaintiff, BILL CASEY ELECTRIC SALES, INC., prays for an award of
attorney fees and other taxable costs under Section 155 of the Ilinois Insurance Code in their favor
and against Defendant, CITIZENS INSURANCE COMPANY OF AMERICA, a member of THE

HANOVER INSURANCE GROUP.

Respectfully Submitted,

‘One ofXthe Attomeys for Plaintiff,
BILL CASEY ELECTRIC SALES, INC.

Donald E. Stellato, Sr. (ARDC# 2721090)
Robert F, Krug (ARDC# 1535110)

Llato@kelleher! ley.co:
crug@kelleh kley
Kelleher & Buckley, LLC

102 S. Wynstone Park Drive
North Barrington, IL 60010
P: (847) 382-9130

F: (847) 382-0135

DuPage Firm #26871

 

 

 
